THIS PROXY, WHEN PROPERLY EXECUTED, WILL BE VOTED IN THE MANNER DIRECTED HEREIN BY THE UNDERSIGNED STOCKHOLDER. IF NO DIRECTION IS GIVEN, THIS PROXY WILL BE VOTED FORPROPOSALS 1 AND2. Mark Herefor AddressChange orComments o PLEASE SEE REVERSE SIDE 1.Approval of the issuance of the shares of our common stock that are issuable upon the exercise of warrants held by affiliates of Angelo, Gordon & Co. FORo AGAINSTo ABSTAINo 2. Approval of the issuance of an aggregate of 2,000,000 shares of our common stock that are issuable upon the conversion of convertible notes held by entities managed by Mr. Mohnish Pabrai. FORo AGAINSTo ABSTAINo 3.
